Caton, C. J. The affidavit for a continuance may have been insufficient, in not stating specifically what the defendant expected to prove by the absent witnesses. But the court erred in not allowing the defendant to withdraw his plea of justification. The case of Ayres v. Kelly, 11 Ill. 17, is conclusive on this point. Were this a new question before this court, we might be disposed to leave it with the discretion of the court below; but we feel it our duty to follow the decision which was made by a majority of the court, rather than keep the decisions of this court fluctuating and vacillating. The judgment must be reversed, and the cause remanded. Judgment reversed.